ON MOTION FOR REHEARING
PER CURIAM.
The motion for rehearing is granted, the PER CURIAM affirmance of January 8th, 1986, set aside and the following substituted therefor:
The appellant’s pro se brief received on January 24th, 1986, has been fully considered by this court, as have four case filings, including two proceedings pursuant to Florida Rule of Criminal Procedure 3.850, prior to the one before us now.
We find no merit in the current Rule 3.850 appeal.
AFFIRMED.
DOWNEY, LETTS, JJ. and HURLEY, DANIEL T.K., Associate Judge, concur.